                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

RAMIE CHAVEZ,

               Plaintiff,

v.                                                                     No. 18cv1108 RB/KK

REPUBLICAN PARTY LEADERSHIP,
c/o Donald J. Trump,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Plaintiff’s Civil Rights Complaint Pursuant

to 42 U.S.C. § 1983 (Doc. 1 (“Compl.”)), filed November 29, 2018, and Application to Proceed in

District Court Without Prepaying Fees or Costs (Doc. 2 (“Application”)), filed November 29,

2018.

Application to Proceed in forma pauperis

        The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

        When a district court receives an application for leave to proceed in forma pauperis,
        it should examine the papers and determine if the requirements of
        [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
        if the court finds that the allegations of poverty are untrue or that the action is
        frivolous or malicious, it may dismiss the case . . . .

Menefee v. Werholtz, 368 F. App’x. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962)). “[A]n application to proceed in forma pauperis should be evaluated in light

of the applicant’s present financial status.” Scherer v. Kansas, 263 F. App’x. 667, 669 (10th Cir.
2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir. 1988)). “The statute [allowing a litigant

to proceed in forma pauperis ] was intended for the benefit of those too poor to pay or give security

for costs . . . .” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant

need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot because

of his poverty pay or give security for the costs and still be able to provide himself and dependents

with the necessities of life.” Id. at 339.

        The Court grants Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed an affidavit declaring that she is unable to pay the costs of these

proceedings and that the following information is true: (i) her average monthly income amount

during the past 12 months is $3,692.77 in child support and disability payments; (ii) her total

monthly expenses are $3,724.00; (iii) she has $6.43 in a bank account; and (iv) five persons rely

on her for support. The Court finds that Plaintiff is unable to pay the filing fee because her monthly

expenses exceeds her monthly income and five persons rely on her for support.

Dismissal of the Case

        Plaintiff alleges that:

        Donald J. Trump and every member of the Republican Parties Leadership is
        intentionally and systematically destroying every aspect of government. . . . By use
        of tear gas and pepper spray at the U.S. Border, Donald J. Trump, through the
        negligent use of military and economic supremacy has executed a savage injustice
        of engendering terrorism, terrorizing tribal societies, and traumatizing
        communities. . . . Through lying, contradiction, and denial, Donald J. Trump and
        the Republican Leadership have aggravated the most dangerous existential threats
        of Global Warming and nuclear war while simultaneously opposing several forms
        of renuable [sic] energy with the intent to destroy the prospects of Human existence.

(Compl. at 3–4.) Although she did not list them as defendants or identify them by name or

otherwise, Plaintiff alleges that the “Leadership” of the New Mexico National Guard wrongfully

imprisoned her, labeled her as a domestic terrorist, wrongfully terminated her, and used public



                                                  2
resources to harass her via the Santa Fe Police Department. (Id. at 2.) Plaintiff’s request for relief

includes: (i) “Death of Donald J. Trump via hand to hand combat by Plaintiff Ramie W. Chavez;”

(ii) “$999,999,999.99 for Plaintiff Theory of Everything;” (iii) “Anything else the Judge deems

necessary;” (iv) “Legalization of Prostitution;” and (v) “End or WWWIII.” (Id. at 5.)

        The Complaint fails to state a claim. Plaintiff fails to state with any particularity what each

Defendant did to Plaintiff, when the Defendants committed these alleged unspecified actions, or

how those actions harmed Plaintiff. See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe

Cty. Justice Ctr., 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a

complaint must explain what each defendant did to him or her; when the defendant did it; how the

defendant’s action harmed him or her; and, what specific legal right the plaintiff believes the

defendant violated.”).

        The Court dismisses this case for failure to state a claim. Plaintiff is proceeding in forma

pauperis under 28 U.S.C. § 1915. Section 1915(e)(2) states that “the court shall dismiss the case

at any time if the court determines that . . . the action . . . fails to state a claim on which relief may

be granted.”

        IT IS ORDERED that:

        (i)     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

                Costs, Doc. 2, filed November 29, 2018, is GRANTED.

        (ii)    This case is DISMISSED without prejudice.




                                                ________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE



                                                    3
